                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

KIMO DAVID,

      Plaintiff,

v.                                                 Case No: 8:19-cv-2591-CEH-JSS

KENTUCKY    CHILD    SUPPORT
AGENCY UNDER THE OFFICIAL
CAPACITY OF SECRETARY MR.
ERIC FRIEDLANDER AND HIS
EMPLOYEE MS. ERIN THOMAS,
FLORIDA    CHILD     SUPPORT
AGENCY UNDER THE OFFICIAL
CAPACITY    OF     EXECUTIVE
DIRECTOR MR. JIM ZINGALE AND
HIS EMPLOYEE MS. AMANDA
MCCARTHY,           DARNELL
COMMUNITY HOSPITAL UNDER
THE OFFICIAL CAPACITY OF
SECRETARY RYAN D. MCCARTHY
AND HIS EMPLOYEE MR. JEFFREY
HERMANN, and JANICE DAVID-
CROUCH,

      Defendants.
___________________________________/

                                    ORDER

      This matter comes before the Court upon the motions to dismiss filed by Janice

D. David [Doc. 120], the Commonwealth of Kentucky Cabinet for Health and Family

Services, Department for Income Support, Child Support Enforcement [Doc. 126] and

the Florida Department of Revenue, Child Support Program [Doc. 130], Plaintiff’s

responses in opposition [Docs. 133, 136, 139], and the various affidavits filed by
Plaintiff [Docs. 135, 137, 138, 141, 143, 144]. The Court, having considered the

motions and being fully advised in the premises, will grant Janice D. David’s Motion

to Dismiss Plaintiff’s Second Amended Complaint with Prejudice, and will grant, in

part, the motions filed by the Commonwealth of Kentucky Cabinet for Health and

Family Services and the Florida Department of Revenue. 1

    I.   BACKGROUND 2

         This lawsuit was initially filed in October 2019. [Doc. 1]. Proceeding pro se,

Plaintiff raised a host of allegations against various defendants—including his former

wife Janice David, the Kentucky state court judge who presided over his family law

case, Kentucky Child Support Agency, Florida Child Support Agency, and the United

States—generally relating to custody and support of two minor children, J.D. and

K.D.—and other issues. Id. Almost a year later, Plaintiff filed a Second Amended

Complaint asserting claims against the Kentucky Child Support Agency, Darnell




1
  As an initial matter, the Court notes there are variations between the named defendants and
the responding defendants. While Plaintiff names Kentucky Child Support Agency, the
responding defendant is the Commonwealth of Kentucky Cabinet for Health and Family
Services, Department for Income Support, Child Support Enforcement. Likewise, Plaintiff
names Florida Child Support Agency, but the responding defendant is identified as the
Florida Department of Revenue, Child Support Program. Lastly, Plaintiff names Janice
David-Crouch as a defendant, but she refers to herself as Janice David. The Court will
generally refer to the named defendant, but may reference the name used by the responding
defendant as necessary.
2
 The following statement of facts is derived from Plaintiff’s Second Amended Complaint
[Doc. 92], the allegations of which the Court must accept as true in ruling on the instant
Motion to Dismiss. Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de
Centro Am., S.A. v. Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).


                                              2
Community Hospital, 3 Judge Jason Fleming, 4 the Florida Child Support Agency, and

Janice David. [Doc. 92].

                                         The Claims

         In Count I, Plaintiff alleges that the Kentucky Child Support Agency—through

Secretary Mr. Eric Friedlander and his employee Ms. Erin Thomas—issued a

warrantless order, under the seal of the agency, seizing and liquidating his personal

property which deprived him of his right, privilege, and immunity secured by the

Fourth and Fourteenth Amendment to the United States Constitution and that the

Agency’s employees acted under color of state law in violation of 42 U.S.C. §1983. Id.

pp. 2-3 ¶¶ 11-12. In Count II, he alleges that Darnell Community Hospital—through

Secretary Ryan D. McCarthy and his employee Mr. Jeffrey Hermann—issued a

fraudulent birth certificate, transmitted fraudulent birth data to the National Vital

Statistics System, then withheld the negative DNA testing results which conflict with

the data submitted to the federal government. Id. at p. 5 ¶ 16. He further alleges that

after he was illegally declared as the father of J.D., defendant hospital then proceeded

to take a total of $61,799.99 from his earnings for the minor’s child care expenses,

which deprived him of his right to substantive due process under the Fourteenth



3
  It appears that this defendant has not been correctly named. The birth certificate which is
provided as an exhibit to the claim against this defendant, lists “Darnall Army Community
Hospital” [Doc. 92-3 at p. 13]. Additionally, this Defendant has not appeared in this action,
although Plaintiff claims to have perfected service on it. See Docs. 145, 147.
4
    Judge Fleming has since been dismissed. [Doc. 168].


                                              3
Amendment. Id. In Count IV, he alleges that the Florida Child Support Agency—

through Executive Director Mr. Jim Zingale and his employee Ms. Amanda

McCarthy—published defamatory statements of and concerning him—“that he

face[d] contempt of court charges,” is an “unfit father,” and a “convicted criminal;”

enforced a void order in an effort to extort money from him without any legal

authority; and caused him to suffer the loss of timesharing with his biological child in

violation of his Fourteenth Amendment right and other statutory rights. Id. pp. 7-8 ¶

18. Lastly, he asserts in Count V that Janice David violated 18 U.S.C. § 1204 by

abducting K.D. and obstructing his parental and visitation rights, and that he has relief

under 42 U.S.C. § 1983. Id. p. 9 ¶ 23. Among other things, he alleges that she “evade[d]

the country with his minor child . . . in 2014 without his consent and aiding in the

deprivation of his parental rights from since 2014.” Id. This purportedly denied him of

his “foundational rights and liberty to enjoy the child rearing of his biological child

protected by the 5th Amendment to the United States Constitution; Equal Justice under the

Law and the Federal Civil Rights Act.” Id.

                                 The Motions to Dismiss

       Defendants Janice David, Kentucky Child Support Agency, and Florida Child

Support Agency have all moved to dismiss, raising several arguments as to why they

should be dismissed from the action. According to Janice David, dismissal is

warranted because the Rooker-Feldman 5 doctrine divests the Court of subject matter


5
 The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16
(1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-86 (1983).
                                             4
jurisdiction; 6 there is no basis for specific personal jurisdiction; venue is not proper in

this Court; Plaintiff fails to state a cause of action as the complaint fails to comply with

the pleading requirements in the Federal Rules of Civil Procedure and because 42

U.S.C. § 1983 does not apply to her. [Doc. 120 at pp. 6-7; 11-12, 8-11]. In response,

Plaintiff contends that federal question jurisdiction exists, that Defendant’s nationwide

contacts allow for the exercise of personal jurisdiction, and that venue is proper in this

Court as the harm was felt by Defendant in this forum. [Doc. 133 ¶¶ 2, 3-5]. He also

contends that he has pleaded and asserted factual content that allows the court to draw

the reasonable inference that Janice David is liable for the irreparable injury and

misconduct alleged. Id. ¶ 17.

         Both the Kentucky Child Support Agency, and Florida Child Support Agency

argue that the respective claims should be dismissed as they are insufficiently pleaded

and also barred by the Eleventh Amendment to the United States Constitution and

sovereign immunity. [Doc. 126 at pp. 2-6; Doc. 130 at pp. 3-6]. The Kentucky Child

Support Agency also argues that the Court does not have personal jurisdiction over it

and that the Middle District of Florida is an improper venue. [Doc. 126 at pp. 6-10].

As to the application of sovereign immunity, Plaintiff—responding to each motion,

contends that removal of the complaint from state court to federal court waived

Defendants’ Eleventh Amendment immunity, and that Defendants acted outside the

scope of employment in bad faith; with malicious purpose; and with total disregard to



6
    Defendant also argues that diversity jurisdiction is lacking. [Doc. 120 at p. 8].
                                                  5
follow the supreme law of the land. [Doc. 136 at pp. 4-5; Doc. 139 at pp. 4-5]. Plaintiff

also presented responsive arguments addressing the existence of personal jurisdiction

and the propriety of venue in this Court, as well as the elements of the respective claims

and his right to relief—which the Court construes as directed to the sufficiency of his

claims. [Doc. 126 at pp. 2-4; Doc. pp. 2-4].

II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b) provides several defenses that may be

asserted in response to a complaint: (i) lack of subject-matter jurisdiction; (ii) lack of

personal jurisdiction; (iii) improper venue; (iv) insufficient process; (v) insufficient

service of process; (vi) failure to state a claim upon which relief can be granted; and

(vii) failure to join a party under Rule 19. Fed. R. Civ. P. 12(b).

      “Subject -matter jurisdiction . . . concerns a court's competence to adjudicate a

particular category of cases.” Wachovia Bank v. Schmidt, 546 U.S. 303, 316, 126 S. Ct.

941, 950, 163 L. Ed. 2d 797 (2006). “Motions to dismiss for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1) may attack jurisdiction facially or factually.”

Roberts v. Swearingen, 358 F. Supp. 3d 1341, 1346 (M.D. Fla. 2019) (citing Morrison v.

Amway Corp., 323 F.3d 920, 924 n.5 (11th Cir. 2003)). “A facial attack on the

complaint requires the court merely to look and see if the plaintiff has sufficiently

alleged a basis of subject matter jurisdiction, and the allegations in his complaint are

taken as true for the purposes of the motion.” Stalley ex rel. U.S. v. Orlando Reg'l

Healthcare Sys., Inc., 524 F.3d 1229, 1232–33 (11th Cir. 2008). “Factual attacks, on the

other hand, challenge the existence of subject-matter jurisdiction in fact, and the
                                            6
district court may consider matters outside of the pleadings.” Koury v. Sec'y, Dep't of

Army, 488 F. App'x 355, 356 (11th Cir. 2012).

       Personal jurisdiction concerns the extent of a court's power over the parties and

the fairness of requiring a party to defend itself in a foreign forum. Delong Equip. Co. v.

Washington Mills Abrasive Co., 840 F.2d 843, 857 (11th Cir. 1988). “In the context of

a motion to dismiss for lack of personal jurisdiction in which no evidentiary hearing is

held, the plaintiff bears the burden of establishing a prima facie case of jurisdiction

over the movant, non-resident defendant.” Morris v. SSE, Inc., 843 F.2d 489, 492 (11th

Cir. 1988). A two-step analysis is required; the court must first determine whether the

exercise of jurisdiction is appropriate under the forum state's long-arm statute and then

examine whether the exercise of personal jurisdiction over the defendant would violate

the Due Process Clause of the Fourteenth Amendment to the United States

Constitution. Mut. Serv. Ins. Co. v. Frit Indus., Inc., 358 F.3d 1312, 1319 (11th Cir. 2004).

A plaintiff seeking to subject a nonresident defendant to jurisdiction of the court

through the long-arm statute must do more than allege facts that show a possibility of

jurisdiction.” Lawson Cattle & Equip., Inc. v. Pasture Renovators LLC, 139 F. App'x 140,

142 (11th Cir. 2005) (quoting Jet Charter Serv., Inc. v. Koeck, 907 F.2d 1110, 1112 (11th

Cir.1990)). However, a defendant contesting the complaint’s allegations concerning

jurisdiction must present affidavits in support of his position. Id. (quoting Acquadro v.

Bergeron, 851 So.2d 665, 671 (Fla.2003)). “The district court must construe the




                                             7
allegations in the complaint as true, to the extent they are uncontroverted by

defendant's affidavits or deposition testimony.” Morris, 843 F.2d at 492.

       “[V]enue primarily addresses the convenience of the forum.” Delong Equip. Co.,

840 F.2d at 857. The plaintiff must present only a prima facie showing of venue and

the facts as alleged in the complaint are taken as true to the extent they are

uncontroverted by defendant’s affidavit. Home Ins. Co. v. Thomas Indus., Inc., 896 F.2d

1352, 1355 (11th Cir. 1990).

       On a motion to dismiss for failure to state a claim, the allegations in the

complaint must be accepted as true and construed in the light most favorable to the

plaintiff. Michel v. NYP Holdings, Inc., 816 F.3d 686, 694 (11th Cir. 2016). It is well

established that “[a] complaint must not be dismissed unless it is shown that plaintiff

can prove no set of facts in support of this claim, which would entitle him to relief.”

Jackam v. Hosp. Corp. of Am. Mideast, 800 F.2d 1577, 1579 (11th Cir. 1986). To survive

a motion to dismiss under Rule 12(b)(6), a pleading must include a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal,

556 U.S. 662, 677–78 (2009) (internal quotation marks omitted) (quoting Fed. R. Civ.

P. 8(a)(2)). Labels, conclusions and formulaic recitations of the elements of a cause of

action are not sufficient. Id. at 678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007)). Furthermore, mere naked assertions are not sufficient. Id. A complaint

must contain sufficient factual matter, which, if accepted as true, would “state a claim

to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to
                                            8
draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citation omitted). The Court, however, is not bound to accept as true a legal

conclusion stated as a “factual allegation” in the complaint. Id.

       In ruling on a motion to dismiss, “[a] court is generally limited to reviewing

what is within the four corners of the complaint.” Austin v. Modern Woodman of Am.,

275 F. App'x 925, 926 (11th Cir. 2008) (quoting Bickley v. Caremark RX, Inc., 461 F.3d

1325, 1329 n.7 (11th Cir.2006)). This includes attachments or exhibits provided with

the complaint. See Gill as Next Friend of K.C.R. v. Judd, 941 F.3d 504, 511 (11th Cir.

2019) (“The Civil Rules provide that an attachment to a complaint generally becomes

“part of the pleading for all purposes,” Fed. R. Civ. P. 10(c), including for ruling on

a motion to dismiss.”); Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016)

(noting that attached exhibits to a complaint can be considered on a motion to

dismiss).   “[W]hen exhibits attached to a complaint ‘contradict the general and

conclusory allegations of the pleading, the exhibits govern.’ ” Gill, 941 F.3d at 514. A

document outside the four corners of the complaint may still be considered if it is

central to the plaintiff's claims and is undisputed in terms of authenticity. FindWhat

Inv'r Grp. v. FindWhat.com, 658 F.3d 1282, 1297 n.15 (11th Cir. 2011) (citing Maxcess,

Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 n. 3 (11th Cir.2005)).

III.   DISCUSSION

                               Subject Matter Jurisdiction




                                            9
       “The jurisdiction of a court over the subject matter of a claim involves the

court’s competency to consider a given type of case, and cannot be waived or otherwise

conferred upon the court by the parties.” Jackson v. Seaboard Coast Line R.R. Co., 678

F.2d 992, 1000 (11th Cir. 1982). “As the Supreme Court long ago held in Ex

parte McCardle, 74 U.S. (7 Wall.) 506, 19 L.Ed. 264 (1868), ‘[w]ithout jurisdiction the

court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and

when it ceases to exist, the only function remaining to the court is that of announcing

the fact and dismissing the cause.’ ” Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d

405, 410 (11th Cir. 1999). As such, “a court should inquire into whether it

has subject matter jurisdiction at the earliest possible stage in the proceedings.”

Id. Plaintiff brings the action pursuant to 28 U.S.C. § 1331 and assert claims under

various federal statutes including 42 U.S.C. § 1983. [Doc. 92 at ¶¶ 1, 2]. This is

sufficient to confer subject matter jurisdiction on the Court, generally.

       Defendants have each raised jurisdictional bars to Plaintiff’s claims. Janice

David raises Rooker-Feldman and Kentucky and Florida both raise sovereign immunity.

See Target Media Partners v. Specialty Mktg. Corp., 881 F.3d 1279, 1284 (11th Cir. 2018)

(“The Rooker–Feldman doctrine is a limitation on the jurisdiction of the inferior federal

courts.”); Bouchard Transp. Co. v. Fla. Dep't of Env't Prot., 91 F.3d 1445, 1448 (11th Cir.

1996) (“[T]he Court has held that Eleventh Amendment immunity is in the nature of

a jurisdictional bar.”). The Court finds merit only to the latter and will discuss each

respectively.

  i.   Rooker-Feldman
                                            10
       “Under the Rooker-Feldman doctrine, federal district courts and courts of

appeals do not have jurisdiction to review state court decisions.” 7 May v. Morgan Cty.

Georgia, 878 F.3d 1001, 1004 (11th Cir. 2017). “[T]hat task is reserved for state

appellate courts or, as a last resort, the United States Supreme Court.” Casale v.

Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). “The doctrine applies both to federal

claims raised in the state court and to those ‘inextricably intertwined’ with the state

court's judgment.” May, 878 F.3d 1001, 1005 (11th Cir. 2017) (quoting Casale, 558

F.3d at 1260). “It does not apply, however, where a party did not have a reasonable

opportunity to raise his federal claim in state proceedings.” 8 Id. “A claim that at its

heart challenges the state court decision itself—and not the statute or law which

underlies that decision—falls within the doctrine because it ‘complain[s] of injuries

caused by state-court judgments’ and ‘invite[s] ... review and rejection of those

judgments.’ ” May, 878 F.3d at 1005.

       For the doctrine to apply, the following factors must exist:

               (1) the party in federal court is the same as the party in state
               court, see Roe v. Alabama, 43 F.3d 574, 580 (11th Cir.1995);
               (2) the prior state court ruling was a final or conclusive
               judgment on the merits, see David Vincent, Inc. v. Broward
               County, 200 F.3d 1325, 1332 (11th Cir.2000); (3) the party
               seeking relief in federal court had a reasonable opportunity

7
  Notably, “[t]he Rooker–Feldman doctrine does not ‘supplant’ preclusion law or ‘augment’
other doctrines related to deference to state court actions. Rather, ‘[d]isposition of the federal
action, once the state-court adjudication is complete, would be governed by preclusion law.’
” Nicholson v. Shafe, 558 F.3d 1266, 1278 (11th Cir. 2009) (internal cites omitted).
8
 “A federal claim is inextricably intertwined with a state court judgment if the federal claim
succeeds only to the extent that the state court wrongly decided the issues before it.” Goodman
ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001).
                                               11
              to raise its federal claims in the state court
              proceeding, see Dale v. Moore, 121 F.3d 624, 626 (11th
              Cir.1997) (per curiam); and (4) the issue before the federal
              court was either adjudicated by the state court or was
              inextricably intertwined with          the state court's
              judgment, see Goodman ex rel. Goodman v. Sipos, 259 F.3d 13
              27, 1332 (11th Cir.2001).

Id. at 1272. While it may be true that Plaintiff lost in state court as Janice David now

has full custody of the child and that Plaintiff is upset with that decision, all four factors

have not been established. The Court is unable to determine whether Plaintiff had a

reasonable opportunity to raise in the state court proceeding the claims he now raises—

regarding custody or parental rights—or whether the issue was either adjudicated by

the state court or inextricably intertwined with the state court's judgment.

Additionally, although the Final Decree of Dissolution of Marriage dated November

2, 2007—which is provided as an exhibit—constitutes a final or conclusive judgment

as to the marriage between Plaintiff and Janice David, it does not constitute a final or

conclusive judgment or order as to the issues regarding parental rights and custody.

Hence, Janice David has not satisfied her burden in establishing that all four factors

are satisfied here.

 ii.   Sovereign Immunity

       “The Eleventh Amendment protects a State from being sued in federal court

without the State's consent.” Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003). It

states unequivocally that:

              The Judicial power of the United States shall not be
              construed to extend to any suit in law or equity,
              commenced or prosecuted against one of the United States
                                             12
              by Citizens of another State, or by Citizens or Subjects of
              any Foreign State.

U.S. Const. amend. XI. The bar applies not only to suits against the State itself but

also an “arm of the State.” Manders, 338 F.3d at 1308. (11th Cir. 2003). “Absent its

consent, a state may not be sued in federal court unless Congress has clearly and

unequivocally abrogated the state's Eleventh Amendment immunity.” DeKalb Cty. Sch.

Dist. v. Schrenko, 109 F.3d 680, 688 (11th Cir. 1997) (citing Pennhurst State School &

Hospital v. Halderman, 465 U.S. 89, 99 (1984)).

       The Court agrees that sovereign immunity is settled law in both Kentucky and

Florida. “Kentucky has not waived its [sovereign] immunity.” Jones v. Commonwealth,

No. 18-5601, 2019 WL 2483276, at *1 (6th Cir. Jan. 3, 2019), cert. denied sub nom. Jones

v. Kentucky, 140 S. Ct. 123, 205 L. Ed. 2d 77 (2019), reh'g denied, 140 S. Ct. 547, 205 L.

Ed. 2d 351 (2019) (citing Whittington v. Milby, 928 F.2d 188, 193-94 (6th Cir. 1991));

Sefa v. Kentucky, 510 F. App'x 435, 437 (6th Cir. 2013) (stating same); Barnes v.

Hamilton, 946 F.2d 894 (6th Cir. 1991) (“[A] state agency is entitled to

assert eleventh amendment sovereign immunity against claims for monetary and

injunctive relief.”). Likewise, “the State of Florida has not waived sovereign immunity

or consented to suit with respect to [§ 1983] actions.” Driessen v. Univ. of Miami Sch. of

L. Child. & Youth L. Clinic, 835 F. App'x 489, 492 (11th Cir. 2020) (citing Cross v. State

of Ala., State Dep't of Mental Health & Mental Retardation, 49 F.3d 1490, 1502 (11th Cir.

1995); Hill v. Dep't of Corr., State of Fla., 513 So. 2d 129, 133 (Fla. 1987)); Wusiya v. City

of Miami Beach, 614 F. App'x 389, 393 (11th Cir. 2015) (stating same). The limited

                                             13
waiver of Florida’s sovereign immunity is confined to traditional torts and does not

constitute consent to suit in federal court under § 1983. Gamble v. Fla. Dep't of Health &

Rehab. Servs., 779 F.2d 1509, 1515 (11th Cir. 1986).    9



       Additionally, “Congress has not abrogated Eleventh Amendment immunity in

§ 1983 cases.” Nichols v. Alabama State Bar, 815 F.3d 726, 731 (11th Cir. 2016) (citing

Carr v. City of Florence, 916 F.2d 1521, 1525 (11th Cir.1990)). See also Odebrecht Const.,

Inc. v. Sec'y, Fla. Dep't of Transp., 715 F.3d 1268, 1289 (11th Cir. 2013) (“It is also clear

that there has been no waiver or congressional override; indeed, the Supreme Court

“has held that § 1983 was not intended to abrogate a State's Eleventh Amendment

immunity.”) (quoting Kentucky v. Graham, 473 U.S. 159, 169, 105 S.Ct. 3099, 87

L.Ed.2d 114 (1985)). Therefore, these Defendants are immune from the claims

brought against them in this Court by Plaintiff. Because the Court lacks jurisdiction,

the claims in Counts I and IV must be dismissed, without prejudice. See,e.g., Nichols,

815 F.3d at 733 (“Given that the State Bar is an arm of the state entitled to Eleventh

Amendment immunity, the district court properly dismissed Nichols's § 1983 action

without prejudice for lack of subject matter jurisdiction.”); Hatcher v. Alabama Dep't of

Hum. Servs., Child Support Enf't Div., 747 F. App'x 778, 783 (11th Cir. 2018) (stating

same and citing Nichols).




9
 The Court further notes that the action was removed to this Court by the United States,
[Doc. 1], such that there is no merit to the argument that these Defendants waived their
immunity from suit in this Court.
                                             14
       The Court also questions whether it has jurisdiction over the claim against

Darnell Community Hospital. Assuming that this defendant is an army hospital, it

may be shielded from Plaintiff’s claim by sovereign immunity. “The United States, as

a sovereign entity, is immune from suit unless it consents to be sued.” Jordan v. Def.

Fin. & Acct. Servs., 744 F. App'x 692, 695 (11th Cir. 2018) (quoting Christian Coal. of

Fla., Inc. v. United States, 662 F.3d 1182, 1188 (11th Cir. 2011). “This immunity extends

to federal government agencies.” Id. (citing Asociacion de Empleados del Area Canalera

(ASEDAC) v. Panama Canal Com'n, 453 F.3d 1309, 1315 (11th Cir. 2006)). Absent a

waiver, the United States and its agencies are shielded from suit. King v. United States

Gov't, 878 F.3d 1265, 1267 (11th Cir. 2018). Additionally, the Federal Government is

protected from liability—pursuant to the Federal Torts Claims Act, 28 U.S.C. § 2671

et. seq., the embodiment of sovereign immunity in the United States Code—where its

agents commit intentional torts. Nguyen v. United States, 556 F.3d 1244, 1255 (11th Cir.

2009). Here, the complaint alleges that the hospital’s “actions were intentionally done

with malice and bad faith.” Certainly, this is an allegation of intentional conduct—

against which the government and its agencies are protected. Moreover, the army

hospital would fall under the Department of the Army, 10 which the Eleventh Circuit

has previously referenced as a government agency. See Cochran v. United States, 770

F.2d 949, 957 (11th Cir. 1985) (“the issue in the present case boils down to this: where

a government agency (in this case, the Department of the Army) has responded


10
  Service of the complaint for this defendant has been directed to the United States Army
Litigation Division [Docs. 115, 127] and the Secretary of the Army [206].
                                            15
properly . . .”). Hence, it is doubtful that jurisdiction exists with respect to the claim

against Darnell Community Hospital. 11

                                       Pleading Defects

          Assuming that the Court has personal jurisdiction over the remaining

Defendants and that venue is proper in this Court, the Complaint suffers from pleading

defects that warrant dismissal. It constitutes a shotgun pleading and the causes of

action are insufficiently pleaded.

     i.   Shotgun Pleading

          The complaint fails to comply with the requirements of Rule 8(a)(2) and 10(b)

of the Federal Rules of Civil Procedure. Pursuant to Rule 8(a)(2), “a pleading that

states a claim for relief must contain . . . a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 10(b) states

that the claims must be stated in numbered paragraphs, each limited as far as

practicable to a single set of circumstances. Fed. R. Civ. P. 10(b). “Complaints that

violate either Rule 8(a)(2) or Rule 10(b), or both, are often . . . referred to as ‘shotgun

pleadings.’ ” Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1320 (11th Cir.

2015). “Courts in the Eleventh Circuit have little tolerance for shotgun pleadings.”



11
   In fact, the Court has previously dismissed, with prejudice, based on sovereign immunity
and other grounds, the claims that Plaintiff had asserted against the United States in the
previous iteration of the complaint. [Doc. 86]. The claim against Darnell Community
Hospital was not raised in that complaint. Additionally, the fact that service for this defendant
is directed to the Army further suggests that this claim would potentially have been dismissed
along with the other claims asserted against the United States had it been asserted in the
original complaint.
                                               16
Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018). 12 “[A] District Court

retains authority to dismiss a shotgun pleading on that basis alone.” Jackson v. Bank of

Am., N.A., 898 F.3d 1348, 1357 (11th Cir. 2018). The complaint suffers these pleading

defects as it insufficiently pleads pertinent facts to the claims asserted, presents a host

of seemingly impertinent allegations, and the numbered paragraphs are not confined

to a single set of circumstances. Considering this, it is doubtful whether Defendants

can discern what Plaintiff is alleging so as to frame a responsive pleading. As such, the

complaint is subject to dismissal as a shotgun pleading. Moreover, there are other

defects that subject each of the remaining claims to a more dire fate—dismissal with

prejudice.

 ii.   Failure to State a Claim Against Janice David

       Plaintiff seeks to impose liability on Janice David pursuant to 42 U.S.C. § 1983,

for abducting K.D. outside the country, but has not and cannot allege the requisite

facts for liability to exist under § 1983. According to that statute:

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected,
               any citizen of the United States or other person within the
               jurisdiction thereof to the deprivation of any rights,
               privileges, or immunities secured by the Constitution and
               laws, shall be liable to the party injured in an action at law,
               suit in equity, or other proper proceeding for redress . . .




12
  Although the Court gives liberal construction to the pleadings of pro se litigants, “[the Court]
nevertheless ha[s] required them to conform to procedural rules.” Loren v. Sasser, 309 F.3d
1296, 1304 (11th Cir.2002).
                                               17
42 U.S.C. § 1983. “Color of law means ‘pretense of law,’ and it does not necessarily

mean under authority of law.” United States v. Picklo, 190 F. App'x 887, 888 (11th Cir.

2006) (citing United States v. Jones, 207 F.2d 785, 786–87 (5th Cir.1953)). “[I]n the

context of 42 U.S.C. § 1983, the Supreme Court has explained that ‘[t]he traditional

definition of acting under color of state law requires that the defendant ... have

exercised power possessed by virtue of state law and made possible only because the

wrongdoer is clothed with the authority of state law.’ ” 13 United States v. Belfast, 611

F.3d 783, 808 (11th Cir. 2010). Janice David is not and the complaint does not allege

that she is a government official or has acted under color of any law. The Court

therefore agrees that Plaintiff fails to plead a claim upon which relief can be granted

against her.

       Moreover, the Court finds that amending the complaint will be an act in futility.

Amendment would be futile if the amended complaint would still be subject to

dismissal. Wright v. Miranda, 740 F. App'x 692, 694 (11th Cir. 2018). Even if Plaintiff

were to remove the reference to § 1983, he runs into another obstacle in that he alleges

that the predicate act giving rise to the claim against Janice David is a criminal

wrong—not a civil wrong. Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1263 (11th Cir.

2004). Hence, the claim would still be subject to dismissal if it were not brought


13
  “Only in rare circumstances can a private party be viewed as a ‘state actor’ for section 1983
purposes. The Eleventh Circuit recognizes three tests for establishing state action by what is
otherwise a private person or entity: the public function test, the state compulsion test, and
the nexus/joint action test.” Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992). Janice
David does not qualify as a state actor under any of these tests.


                                              18
pursuant    to    § 1983.   “Leave to amend      .   .   .   need    not    be    granted

where amendment would be futile.” Stevens v. Premier Cruises, Inc., 215 F.3d 1237, 1239

(11th Cir. 2000). As such, dismissal of the claim against Janice David is warranted,

with prejudice.

iii.   Plausibility of Claims against Darnell Community Hospital

       As noted earlier in the discussion, a complaint must contain factual matter,

which taken as true, states a claim to relief that is plausible on its face. Ashcroft, 556

U.S. at 677–78 (quoting Twombly, 550 U.S. at 570). Facial plausibility exists when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. Id. In reviewing the complaint,

the Court questions whether Plaintiff has pleaded plausible claims against Darnell

Community Hospital. In Count II, Plaintiff alleges that Mr. Jeffrey Hermann provided

notice to him that they illegally declared him as J.D.’s father, with DNA results which

indicated that he is 99.99% not the biological father. [Doc. 92 at p. 4 ¶ 16]. He also

alleges that Darnell Community Hospital issued a fraudulent birth certificate and

withheld the negative DNA results which conflicted with their data submitted to the

federal government. Id. However, the birth certificate presented as an exhibit indicates

that the birth data was received by the registrar on November 21, 1997 and received

by the Texas Department of Health on December 9, 1997. [Doc. 92-3 at p. 13]. Based

on the DNA results provided with the complaint, Plaintiff was not excluded from

paternity of J.D. until around March 30, 2007—almost ten years later. Id. at p. 14.

There is no allegation that defendant hospital was aware of the lack of paternity when
                                           19
it declared him as J.D.’s father and issued the birth certificate, and Plaintiff has not

alleged facts on which the Court can find that the hospital acted with malice or bad

faith when it did so. “[W]hen exhibits attached to a complaint ‘contradict the general

and conclusory allegations of the pleading, the exhibits govern,’ ” Gill, 941 F.3d at

514, and in this case, they controvert Plaintiff’s allegation because the birth certificate

was issued before the lack of paternity was discovered. Hence, it appears that the claim

against the hospital is not plausible. However, the more important issue is whether

this claim is barred by sovereign immunity.

IV.    CONCLUSION

       In sum, the Court finds that the claims against the Commonwealth of Kentucky

Cabinet for Health and Family Services and the Florida Department of Revenue are

barred by sovereign immunity under the Eleventh Amendment. Plaintiff has also

failed to state a claim for § 1983 liability against Janice David, a private actor. Lastly,

the Court questions whether sovereign immunity bars Plaintiff’s claim against Darnell

Community Hospital. Therefore, Plaintiff will be directed to show cause as to why

this claim should not be dismissed.

       Accordingly, it is hereby ORDERED:

          1. Janice D. David’s Motion to Dismiss Plaintiff’s Second Amended

              Complaint with Prejudice [Doc. 120] is granted. The Complaint is

              dismissed, as to Janice David-Crouch, with prejudice. The Clerk is

              directed to terminate Janice David-Crouch as a party to this action.



                                            20
   2. The Commonwealth of Kentucky Cabinet for Health and Family

      Services, Department for Income Support, Child Support Enforcement

      Motion to Dismiss Plaintiff’s Second Amended Complaint with

      Prejudice [Doc. 126] is granted, in part.        The claim against the

      Commonwealth of Kentucky, is dismissed without prejudice, for lack of

      subject-matter jurisdiction.    The Clerk is directed to terminate the

      Commonwealth of Kentucky as a party to this action.

   3. The Florida Department of Revenue, Child Support Program’s Motion

      to Dismiss Plaintiff’s Second Amended Complaint with Prejudice and

      Memorandum of Law [Doc. 130] is granted, in part. The claim against

      the Florida Department of Revenue, is dismissed without prejudice, for

      lack of subject-matter jurisdiction. The Clerk is directed to terminate the

      Florida Department of Revenue as a party to this action.

   4. The motions to stay at docket entries 179, 181, and 187 are denied as

      moot.

It is further ORDERDED that:

   5. Plaintiff shall show cause as to why the claim against Darnell

      Community Hospital should not be dismissed, with prejudice, for lack of

      subject matter jurisdiction based on sovereign immunity. Plaintiff shall

      file a written response with the Court within FOURTEEN (14) DAYS

      from the date of this Order. Failure to respond to this Order within the



                                     21
            time provided will result in the dismissal of this claim and the action,

            with prejudice, without further notice.

      DONE AND ORDERED in Tampa, Florida on May 7, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                        22
